Case: 19-10781    Date Filed: 12/26/2019   Page: 1 of 3


                                                         [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 19-10781
                        Non-Argument Calendar
                      ________________________

                       Agency No. A208-163-096



WENDI MARIBEL SOLIS, et al.,

                                                                      Petitioners,

                                   versus

U.S. ATTORNEY GENERAL,

                                                                     Respondent.

                      ________________________

                 Petition for Review of a Decision of the
                      Board of Immigration Appeals
                       ________________________

                            (December 26, 2019)

Before WILLIAM PRYOR, JILL PRYOR and ANDERSON, Circuit Judges.

PER CURIAM:
               Case: 19-10781     Date Filed: 12/26/2019    Page: 2 of 3


      Wendi Maribel Solis, a native and citizen of Guatemala, and her daughter, as

her derivative beneficiary, petition for review of the final order that denied their

motion to reconsider the dismissal of their appeal of a decision denying them all

forms of immigration relief. 8 U.S.C. §§ 1158, 1231. Solis moved the Board of

Immigration Appeals to reconsider its decision on the ground that defects in her

initial notice to appear deprived the immigration judge of jurisdiction over her

removal proceedings. See Pereira v. Sessions, 138 S. Ct. 2105 (2018). While

Solis’s petition was pending, we held in Perez-Sanchez v. United States Attorney

General, 935 F.3d 1148, 1154–57 (11th Cir. 2019), that defects in a notice to

appear do not affect the jurisdiction of the immigration judge and the Board to

conduct removal proceedings. Because the immigration judge had the authority to

adjudicate Solis’s application, we deny the petition for review.

      Perez-Sanchez forecloses Solis’s argument that the immigration judge

lacked jurisdiction over her removal proceedings. In Perez-Sanchez, we held that

the requirement for a notice to appear to specify the time and place of a removal

hearing, 8 U.S.C. § 1229(a)(1); 8 C.F.R. § 1003.14, is a claim-processing rule that,

even if violated, does not prevent an immigration judge and the Board from

“properly exercis[ing] jurisdiction over [the alien’s] removal hearing based on the

authority conferred upon them by 8 U.S.C. § 1229a(a)(1)” and entering a “valid

final order of removal.” 935 F.3d at 1154–57. In any event, no defect existed in the


                                           2
              Case: 19-10781     Date Filed: 12/26/2019    Page: 3 of 3


notice of appear that resulted in the final order of removal that Solis challenges in

her petition. Solis received a notice to appear on December 20, 2015, at 1:00 p.m.,

8 U.S.C. § 1229(a)(1), but because she failed to appear, the immigration judge

rescheduled the hearing for June 8, 2016, at 2:00 p.m. After her hearing, Solis filed

her application for immigration relief, which the immigration judge denied when

he entered the order of removal to Guatemala.

      We DENY Solis’s petition for review.




                                          3